Citation Nr: 1105128	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with degenerative disc disease, currently 
rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to September 
2000.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted an increased, 20 percent, rating.  The Veteran 
continues to appeal for a higher rating for this disability.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the proceeding is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his hearing, the Veteran testified that he was treated by two 
private physicians, Drs. Elder and Zinis in 2007.  The duty to 
assist requires that VA make reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 
3.159(c).  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization, contact 
Dr. Elder and Dr. Zinis and request copies of 
complete clinical records pertaining to the 
Veteran's treatment in 2007, particularly an 
MRI performed in approximately February 2007.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

